

Exhibit 10.3


RETAIL PROPERTIES OF AMERICA, INC.
AMENDED AND RESTATED
RETENTION AGREEMENT
This Amended and Restated Retention Agreement (the “Agreement”) is made and
entered into by and between Steven P. Grimes (“Executive”) and Retail Properties
of America, Inc., a Maryland corporation (the “Company”), effective as of
October 31, 2016 (the “Effective Date”).
R E C I T A L S
A.On February 19, 2013, Executive and the Company entered into that certain
Retention Agreement (the “Retention Agreement”).
B.On February 19, 2015, Executive and the Company entered into that certain
Amendment to the Retention Agreement (the “Amended Retention Agreement”).
C.Although the Company anticipates the continuation of a mutually rewarding
employment relationship with Executive, the Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”) believes
that it is in the best interests of the Company and its stockholders to amend
and restate the Amended Retention Agreement to provide Executive with certain
assurances in the event of the occurrence of an involuntary termination of
Executive’s employment with the Company. Further, it is expected that the
Company from time to time will consider the possibility of an acquisition by
another company or other change in control. The Committee recognizes that such
consideration as well as the possibility of an involuntary termination or
reduction in responsibility can be a distraction to Executive and can cause
Executive to consider alternative employment opportunities. Accordingly, the
Committee has determined that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of Executive, notwithstanding the possibility, threat or occurrence
of such an event.
D.Certain capitalized terms used in this Agreement are defined in Section 8
below.
NOW THEREFORE, the parties hereto agree as follows:
1.Term of Agreement. This Agreement shall have a term commencing on the
Effective Date and continuing for three (3) years following the Effective Date
(the “Term”). The Term shall be automatically extended for successive two (2)
year periods unless the Committee has delivered notice to Executive no later
than ninety (90) days prior to the completion of the then effective Term that
this Agreement is not be extended; provided, however, that if, during the then
effective Term, a Change in Control has occurred or the Company has entered into
a definitive agreement that, upon consummation, would result in a Change in
Control, then the Term shall automatically be extended until the second
anniversary of the effective date of such Change in Control or, in the event
such a definitive agreement is




--------------------------------------------------------------------------------




terminated without the Change in Control being consummated, the second
anniversary of the date on which the Company entered into such definitive
agreement.
2.Termination Upon Disability or Death. The Company may terminate Executive’s
employment immediately at any time following Executive’s Disability. Executive’s
employment shall terminate automatically upon Executive’s death. In the event
that Executive’s employment is terminated in accordance with this Section 2,
Executive shall be entitled to receive only the following payments and benefits:
(i) unpaid base salary at the rate then in effect, prorated to the date of
Executive’s termination of employment (the “Termination Date”), together with
any amounts to which Executive is then entitled pursuant to any employee benefit
or business expense reimbursement plan or arrangement in which Executive is then
a participant, (ii) acceleration in full upon the Termination Date of the
vesting of all then unvested equity awards granted to Executive pursuant to an
agreement between the Company and Executive that are subject to vesting
conditions that are based solely on Executive’s continued employment or service
through specified dates (“Time-Based Equity Awards”) and (iii) treatment of
unvested equity awards, if any, granted to Executive on or after the date hereof
pursuant to an agreement between the Company and Executive that are subject to
vesting conditions that are based on the achievement of corporate financial,
stockholder return or other performance goals or any condition other than or in
addition to Executive’s continued employment or service through specified dates
(“Performance-Based Equity Awards”) in accordance with the provisions of this
Section 2. In the event that Executive’s employment is terminated in accordance
with this Section 2, Performance-Based Equity Awards will be treated as follows:
(i) if the Termination Date occurs prior to the end of the performance period
applicable to a Performance-Based Equity Award, then all of the vesting
conditions applicable to such Performance-Based Equity Award that are based on
Executive’s continued employment or service through specified dates will be
deemed to have been satisfied and the portion of such Performance-Based Equity
Award that will be earned and vest based the achievement of corporate financial,
stockholder return or other performance goals or any condition other than or in
addition to Executive’s continued employment or service through specified dates
(the “Performance-Based Conditions” of such Performance-Based Equity Award) will
equal the portion of such Performance-Based Equity Award that would have been
earned or vested based on the achievement of such Performance-Based Conditions
if Executive’s employment had not been terminated, determined in accordance with
the applicable award agreement (and Section 5 below, if applicable), multiplied
by a fraction, the numerator of which is the number of full and partial months
in which Executive was employed by the Company during such performance period
and the denominator of which is the total number of full and partial months in
such performance period; and (b) if the Termination Date occurs after the end of
the performance period applicable to a Performance-Based Equity Award, then the
portion of such Performance-Based Equity Award that is or was earned based on
the achievement of the Performance-Based Conditions of such Performance-Based
Equity Award, but would not otherwise vest, will vest upon the later of the
Termination Date or the date on which the portion of such Performance-Based
Equity Award that is earned based on the achievement of such Performance-Based
Conditions is determined. The foregoing provisions, as they relate to the
acceleration of vesting, are hereby deemed to be a part of each agreement
evidencing each applicable Time-Based Equity Award and Performance-Based Equity
Award to which Executive is a party and to supersede any contrary provision in
any such agreement unless


- 2 -





--------------------------------------------------------------------------------




such agreement specifically refers to and disclaims this provision. Any other
unvested equity awards granted pursuant to an agreement between the Company and
Executive that are not specifically described herein (i.e., unvested equity
awards, if any, granted to Executive prior the date hereof pursuant to an
agreement between the Company and Executive that are subject to vesting
conditions that are based on the achievement of corporate financial, stockholder
return or other performance goals or any condition other than or in addition to
Executive’s continued employment or service through specified dates) will not be
subject to acceleration pursuant to this Section, but will be governed by their
terms. All other Company obligations to Executive pursuant to this Agreement
shall be automatically terminated and completely extinguished. Executive shall
not be entitled to receive the Severance Benefits described in Section 3 below.
3.Involuntary Termination. The Company may terminate Executive’s employment with
the Company without Cause at any time. Executive may terminate Executive’s
employment with the Company by reason of a Resignation for Good Reason. In the
event of any such Involuntary Termination: (i) Executive shall be entitled to
receive unpaid base salary at the rate then in effect, prorated to the
Termination Date, together with any amounts to which Executive is then entitled
pursuant to any employee benefit or business expense reimbursement plan or
arrangement in which Executive is then a participant, and (ii) in addition,
provided that Executive executes and delivers to the Company in connection with
such termination of employment a release of claims substantially in the form
attached hereto as Exhibit A, amended as necessary to comply with applicable law
(the “Release”) and the period for revocation, if any, of the Release has lapsed
on or before the sixtieth (60th) day following the Termination Date without the
Release having been revoked, the Company shall provide Executive with the
following (the “Severance Benefits”), and all other Company obligations to
Executive pursuant to this Agreement shall be automatically terminated and
completely extinguished:
(a)Cash Severance (Non-Change in Control). Executive shall receive on the
sixtieth (60th) day following the Termination Date a lump sum cash amount (less
applicable withholdings) equal to (i) two (2) times the sum of (x) Executive’s
annual base salary at the rate then in effect (without giving effect to any
reduction in the base salary rate amounting to Good Reason), (y) an amount equal
to the greater of (1) Executive’s target annual cash bonus opportunity for the
year in which Executive’s employment was terminated (or the prior year if a
target annual cash bonus amount hadn’t yet been established for such year), (the
“Target Bonus”) or (2) Executive’s actual annual cash bonus earned for the most
recent completed year for which an annual cash bonus had been determined
preceding the year in which Executive’s employment was terminated, plus (ii) to
the extent not paid prior to the date of Executive’s termination of employment,
Executive’s annual cash bonus for the year prior to the year in which
Executive’s employment was terminated, determined based upon the Company’s and
Executive’s actual performance, paid as and when such annual cash bonuses are
paid to similarly situated active employees of the Company, plus (iii) an amount
equal to the Target Bonus multiplied by a fraction the numerator of which is the
number of days in the year up to the Termination Date and the denominator of
which is 365.
(b)Cash Severance (Change in Control). In the event that Executive’s Involuntary
Termination occurs in connection with a Change in Control or during a Change in


- 3 -





--------------------------------------------------------------------------------




Control Period, then, in lieu of the amounts set forth above under Section 3(a),
Executive shall receive on the sixtieth (60th) day following the Termination
Date a lump sum cash amount (less applicable withholdings) equal to (i) three
(3) times the sum of (x) Executive’s annual base salary at the rate then in
effect (without giving effect to any reduction in the base salary rate amounting
to Good Reason), (y) an amount equal to the greater of (1) Executive’s Target
Bonus or (2) Executive’s actual annual cash bonus earned for the most recent
completed year for which an annual cash bonus had been determined preceding the
year in which Executive’s employment was terminated, plus (ii) to the extent not
paid prior to the date of Executive’s termination of employment, Executive’s
annual cash bonus for the year prior to the year in which Executive’s employment
was terminated, determined based upon the Company’s and Executive’s actual
performance, paid as and when such annual cash bonuses are paid to similarly
situated active employees of the Company, plus (iii) an amount equal to the
Target Bonus multiplied by a fraction the numerator of which is the number of
days in the year up to the Termination Date and the denominator of which is 365.
(c)Acceleration of Vesting.
(i)Time-Based Equity Awards. The vesting of all Time-Based Equity Awards shall
accelerate in full upon the Termination Date.
(ii)Performance-Based Equity (Non-Change in Control). In the event that
Executive’s Involuntary Termination does not occur in connection with a Change
in Control or during a Change in Control Period, Performance-Based Equity Awards
will be treated as follows: (i) if the Termination Date occurs prior to the end
of the performance period applicable to a Performance-Based Equity Award, then
all of the vesting conditions applicable to such Performance-Based Equity Award
that are based on Executive’s continued employment or service through specified
dates will be deemed to have been satisfied and the portion of such
Performance-Based Equity Award that will be earned and vest based the
achievement of the Performance-Based Conditions of such Performance-Based Equity
Award will equal the portion of such Performance-Based Equity Award that would
have been earned or vested based on the achievement of such Performance-Based
Conditions if Executive’s employment had not been terminated, determined in
accordance with the applicable award agreement (and Section 5 below, if
applicable), multiplied by a fraction, the numerator of which is the number of
full and partial months in which Executive was employed by the Company during
such performance period and the denominator of which is the total number of full
and partial months in such performance period; and (b) if the Termination Date
occurs after the end of the performance period applicable to a Performance-Based
Equity Award, then the portion of such Performance-Based Equity Award that is or
was earned based on the achievement of the Performance-Based Conditions of such
Performance-Based Equity Award, but would not otherwise vest, will vest upon the
later of the Termination Date or the date on which the portion of such
Performance-Based Equity Award that is earned based on the achievement of such
Performance-Based Conditions is determined.
(iii)Performance-Based Equity (Change in Control). In the event that Executive’s
Involuntary Termination occurs in connection with a Change in Control or during
a Change in Control Period, all of the vesting conditions applicable to the
Performance-Based


- 4 -





--------------------------------------------------------------------------------




Equity Awards that are based on Executive’s continued employment or service
through specified dates will be deemed to have been satisfied and the portion of
such Performance-Based Equity Awards that will be earned and vest based the
achievement of the Performance-Based Conditions of such Performance-Based Equity
Awards will equal the portion of such Performance-Based Equity Awards that would
have been earned or vested based on the achievement of such Performance-Based
Conditions if Executive’s employment had not been terminated, determined in
accordance with the applicable award agreement (and Section 5 below, if
applicable), with such vesting occurring, for each Performance-Based Equity
Award, upon the later of the Termination Date or the date on which the portion
of such Performance-Based Equity Award that is earned based on the achievement
of such Performance-Based Conditions is determined.
(iv)The foregoing provisions are hereby deemed to be a part of each agreement
evidencing each applicable Time-Based Equity Award and Performance-Based Equity
Award to which Executive is a party and to supersede any contrary provision in
any such agreement unless such agreement specifically refers to and disclaims
this provision. Any other unvested equity awards granted pursuant to an
agreement between the Company and Executive that are not specifically described
herein (i.e., unvested equity awards, if any, granted to Executive prior the
date hereof pursuant to an agreement between the Company and Executive that are
subject to vesting conditions that are based on the achievement of corporate
financial, stockholder return or other performance goals or any condition other
than or in addition to Executive’s continued employment or service through
specified dates) will not be subject to acceleration pursuant to this Section,
but will be governed by their terms.
(d)Continued Healthcare. If Executive was participating in the Company’s group
health plan immediately prior to the Termination Date then the Company shall pay
Executive a monthly cash payment for a period of up to: (x) twenty four (24)
months after the Termination Date, in the event of Executive’s Involuntary
Termination other than in connection with a Change in Control; or (y) thirty six
(36) months after the Termination Date, in the event that Executive’s
Involuntary Termination occurs in connection with a Change in Control or during
a Change in Control Period, as applicable, equal to the total premiums for such
group health plan coverage (based on Executive’s coverage elections in effect as
of the Termination Date) (the “Company Benefit Payment”); provided, that
notwithstanding the foregoing, in no event will Executive be entitled to the
Company Benefit Payment after the first date on which Executive becomes eligible
for healthcare coverage under the plan of a subsequent employer of Executive.
4.Voluntary Resignation by Executive; Termination for Cause. Executive may
voluntarily resign from employment with the Company for any reason, at any time,
on thirty (30) days’ advance written notice. In addition, the Company may
terminate Executive’s employment immediately at any time for Cause. In the event
of Executive’s resignation which is not a Resignation for Good Reason or the
Company’s termination of Executive’s employment for Cause, Executive will be
entitled to receive only unpaid base salary at the rate then in effect, prorated
to the Termination Date, together with any amounts to which Executive is then
entitled pursuant to any employee benefit or business expense reimbursement plan
or arrangement in which Executive is then a participant. All other Company
obligations to Executive pursuant to


- 5 -





--------------------------------------------------------------------------------




this Agreement shall be automatically terminated and completely extinguished.
Executive shall not be entitled to receive the Severance Benefits described in
Section 3 above.
5.Determination of Performance Conditions upon a Change in Control. If, prior to
the end of the performance period applicable to a Performance-Based Equity
Award, a Change in Control occurs, then the portion of such Performance-Based
Equity Award that will be earned and vest based the achievement of the
Performance-Based Conditions will be determined: (i) immediately prior to, but
subject to the consummation of, the Change in Control, (ii) as if the
performance period ended on the day prior to the consummation of the Change in
Change and (A) with respect to Performance-Based Conditions that are based on
stock price, total return to stockholders or a similar market based metric,
based on performance through such date and, to the extent applicable, based on
the transaction price in connection with the Change in Control, (B) with respect
to Performance-Based Conditions that are based on financial or operational
metrics, based on performance through the most recently completed quarter prior
to such date for which final results are available on such date and (C) with
respect to Performance-Based Conditions that are based on other metrics, based
on performance through a date on or before such date as may be set forth in the
applicable award agreement for such Performance-Based Equity Award or as is
otherwise agreed by Executive and the Company and (iii) using metrics for the
Performance-Based Conditions that have been pro-rated based on the shortened
length of the performance period, as applicable. For avoidance of doubt, this
Section is not intended to impact any vesting conditions applicable to
Performance-Based Equity Awards that are based on Executive’s continued
employment or service through specified dates and such vesting conditions will
continue to apply unless otherwise accelerated or waived (e.g., in the event of
Executive’s Involuntary Termination in connection with the Change in Control).
The foregoing provisions are hereby deemed to be a part of each agreement
evidencing each applicable Performance-Based Equity Award to which Executive is
a party and to supersede any contrary provision in any such agreement unless
such agreement specifically refers to and disclaims this provision.
6.Recoupment. Bonus, incentive and equity compensation paid or provided to
Executive, whether pursuant to this Agreement or otherwise, shall be subject to
the terms and conditions of such policy of recoupment of compensation as shall
be adopted from time to time by the Board or the Committee as it deems necessary
or desirable to comply with the requirements of Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act (providing for recovery of
erroneously awarded compensation), Section 304 of the Sarbanes-Oxley Act of 2002
(providing for forfeiture of certain bonuses and profits), and any implementing
rules and regulations of the U.S. Securities and Exchange Commission and
applicable listing standards of a national securities exchange adopted in
accordance with any such Act (the “Recoupment Policy”). The terms and conditions
of the Recoupment Policy are hereby incorporated by reference into this
Agreement and the Employment Agreement.
7.Golden Parachute Payments. In the event that the severance payments and other
benefits provided for in this Agreement, the Employment Agreement or otherwise
payable to Executive (i) constitute “parachute payments” within the meaning of
Section 280G of the Code and (ii) but for this Section, would be subject to the
excise tax imposed by Section 4999 of the


- 6 -





--------------------------------------------------------------------------------




Code (“Excise Tax”), then Executive’s severance payments and benefits under this
Agreement, the Employment Agreement or otherwise shall be payable either
(a)in full, or
(b)in such lesser amount which would result in no portion of such severance
payments or benefits being subject to the Excise Tax, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by Executive on an after-tax
basis, of the greatest amount of severance payments and benefits under this
Agreement, the Employment Agreement or otherwise, notwithstanding that all or
some portion of such severance payments or benefits may be taxable under
Section 4999 of the Code. Any reduction in the severance payments and benefits
required by this Section will made in the following order: (i) reduction of cash
payments; (ii) reduction of accelerated vesting of equity awards other than
stock options; (iii) reduction of accelerated vesting of stock options; and
(iv) reduction of other benefits paid or provided to Executive. In the event
that acceleration of vesting of equity awards is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of Executive’s equity awards. If two or more equity awards are granted on
the same date, each award will be reduced on a pro-rata basis.
The professional firm engaged by the Company for general tax purposes as of the
day prior to the date of the event that might reasonably be anticipated to
result in severance payments and benefits that would otherwise be subject to the
Excise Tax will perform the foregoing calculations. If the tax firm so engaged
by the Company is serving as accountant or auditor for the acquiring company,
the Company will appoint a nationally recognized tax firm to make the
determinations required by this Section. The Company will bear all expenses with
respect to the determinations by such firm required to be made by this Section.
The Company and Executive shall furnish such tax firm such information and
documents as the tax firm may reasonably request in order to make its required
determination. The tax firm will provide its calculations, together with
detailed supporting documentation, to the Company and Executive as soon as
practicable following its engagement. Any good faith determinations of the tax
firm made hereunder will be final, binding and conclusive upon the Company and
Executive.
8.Definition of Terms. Capitalized terms not otherwise defined by this Agreement
shall have the following meanings:
(a)“Cause” means (i) theft, material dishonesty in connection with Executive’s
employment, or intentional falsification of any employment or Company records;
(ii) intentional and improper disclosure of the Company’s confidential or
proprietary information; (iii) Executive’s conviction (including any plea of
guilty or nolo contendere) for any criminal act that materially impairs
Executive’s ability to perform his or her duties for Company; (iv) willful
misconduct or breach of fiduciary duty for personal profit by Executive,
(v) Executive’s material failure to abide by the Company’s code of conduct or
code of ethics policies resulting in demonstrable injury to the Company or its
reputation, or (vi) a material breach of this Agreement by Executive which is
not cured within thirty (30) days of receipt by Executive of reasonably detailed
written notice from Company.


- 7 -





--------------------------------------------------------------------------------




(b)“Change in Control” means the first day that any one or more of the following
conditions shall have been satisfied:
(i)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than Executive or a group that includes Executive, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) of stock of the Company
that, together with stock held by such person or group, constitutes more than
thirty percent (30%) of either the total fair market value of the stock of the
Company then outstanding or the total voting power of the stock of the Company
then outstanding having the right to vote in an election of the Board (the
“Voting Stock”), excluding the acquisition of beneficial ownership of additional
stock by a person or group who, immediately prior to such acquisition,
beneficially owned stock that constituted more than thirty percent (30%) of
either the total fair market value of the stock of the Company then outstanding
or the total voting power of the Voting Stock then outstanding;
(ii)the members of the Board at the beginning of any consecutive 12- month
period commencing on or after the date hereof (the “Incumbent Directors”) cease
for any reason other than due to death to constitute at least a majority of the
members of the Board prior to the end of such period; provided that any director
whose appointment, election or nomination for election was approved by a vote of
at least a majority of the Incumbent Directors, shall be deemed to be an
Incumbent Director; and provided, further, that notwithstanding the foregoing,
no director initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be deemed an Incumbent Director;
(iii)there is consummated any consolidation or merger of the Company resulting
in the Voting Stock of the Company outstanding immediately prior to the
consolidation or merger representing (either by remaining outstanding or by
being converted into voting securities of the surviving entity or its parent)
less than a majority of the total voting power of the voting securities of the
surviving entity or its parent outstanding immediately after such consolidation
or merger;
(iv)there is consummated any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to a subsidiary of the Company or an entity in which securities
constituting at least a majority of the voting power of the voting securities of
such entity or its parent outstanding immediately after such transaction are
owned by the stockholders of the Company in substantially the same proportion as
their ownership of the Voting Stock immediately prior to such transaction; or
(v)the stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company.


- 8 -





--------------------------------------------------------------------------------




(c)“Change in Control Period” means a period commencing upon the consummation of
a Change in Control and ending on the date occurring two (2) years thereafter.
(d)“Disability” means Executive has been determined by a physician selected by
the Company and reasonably acceptable to Executive to be unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.
(e)“Involuntary Termination” means the occurrence of either (i) termination by
the Company of Executive’s employment with the Company for any reason other than
Cause or (ii) Executive’s Resignation for Good Reason; provided, however that
Involuntary Termination shall not include any termination of Executive’s
employment which is (x) for Cause, (y) a result of Executive’s death or
Disability, or (z) a result of Executive’s voluntary termination of employment
which is not a Resignation for Good Reason.
(f)“Resignation for Good Reason” means the voluntary resignation by Executive
from employment with the Company at any time on ten (10) days’ advance written
notice to the Company given within a period of one hundred eighty (180) days
following the initial existence, without Executive’s express written consent, of
any of the following conditions (each, a “Good Reason”) which remains in effect
for thirty (30) days after Executive’s delivery of written notice of the
existence of such condition(s) to the Company within ninety (90) days following
the initial existence of such condition(s):
(i)a material, adverse change in Executive’s authority, duties or
responsibilities; provided, that for purposes of this Agreement and without
limiting the generality of the foregoing, a material, adverse change shall be
deemed to occur if Executive no longer serves as President and Chief Executive
Officer (who shall be the most senior executive) of a publicly-traded company
reporting directly to the Board;
(ii)a failure to pay when due Executive’s base salary or any bonus actually
earned;
(iii)any material reduction in Executive’s base salary rate or the stated target
amount of Executive’s annual bonus (the earning of which may be made subject to
performance requirements determined by the Company in its sole discretion);
(iv)the relocation of Executive work place for the Company to a location more
than thirty (30) miles from location of Executive’s work place prior to such
relocation; or
(v)the failure of the Company or any Successor to honor any material term of
this Agreement.


- 9 -





--------------------------------------------------------------------------------




9.Successors.
(a)Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
(a “Successor”) shall assume the obligations under this Agreement and agree
expressly to perform the obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any Successor which executes and delivers the assumption
agreement described in this Section 9(a) or which becomes bound by the terms of
this Agreement by operation of law.
(b)Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
10.Notice.
(a)General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or one day following mailing via Federal Express or similar overnight
courier service. In the case of Executive, mailed notices shall be addressed to
Executive at Executive’s home address that the Company has on file for
Executive. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Chief Executive Officer.
(b)Notice of Termination. Any termination by the Company for Cause or by
Executive pursuant to a Resignation for Good Reason shall be communicated by a
notice of termination to the other party hereto given in accordance with
Section 10(a) of this Agreement. Such notice shall indicate the specific
termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date, consistent with the requirements of this Agreement. The failure by
Executive to include in the notice any fact or circumstance that contributes to
a showing of the existence of Good Reason shall not waive any right of Executive
hereunder or preclude Executive from asserting such fact or circumstance in
enforcing his rights hereunder.
11.Confidentiality; Non-Solicitation.
(a)Confidentiality. Executive hereby agrees to hold in strict confidence and not
to disclose or make available to any person, firm, corporation, association or
other entity for any reason or purpose whatsoever, any Confidential Information
(as defined below). Upon termination of Executive’s employment with the Company,
all Confidential Information in Executive’s possession that is in written or
other tangible form (together with all copies or duplicates thereof, including
computer files) shall be returned to the Company and shall not be


- 10 -





--------------------------------------------------------------------------------




retained by Executive or furnished to any third party, in any form except as
provided herein; provided, however, that Executive shall not be obligated to
treat as confidential, or return to the Company copies of any Confidential
Information that (i) was publicly known at the time of disclosure to Executive,
(ii) becomes publicly known or available thereafter other than by any means in
violation of this Agreement or any other duty owed to the Company by any person
or entity, or (iii) is lawfully disclosed to Executive by a third party. For
purposes of this Agreement, the term “Confidential Information” shall mean
information disclosed to Executive or known by Executive as a consequence of or
through his or her relationship with the Company, about the customers,
employees, business methods, public relations methods, organization, procedures
or finances, including, without limitation, information of or relating to
customer lists, of the Company and its affiliates. Executive understands that
pursuant to the Defend Trade Secrets Act of 2016, Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (A) is made (i) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
addition, nothing in this Agreement shall be interpreted or applied to prohibit
Executive from making any good faith report to any governmental agency or other
governmental entity concerning any acts or omissions that Executive may believe
to constitute a possible violation of federal or state law or making other
disclosures that are protected under the whistleblower provisions of applicable
federal or state law or regulation. Further, this Agreement does not limit your
ability to communicate with any government agency or otherwise participate in
any investigation or proceeding that may be conducted by any government agency,
including providing documents or other information, without notice to the
Company nor does it limit any right you may have to receive an award for
information provided to any government agencies.
(b)Non-Solicitation; Non-Disparagement. Executive shall not for a period of one
(1) year following Executive’s termination of employment for any reason, either
on Executive’s own account or jointly with or as a manager, agent, officer,
employee, consultant, partner, joint venturer, owner or shareholder or otherwise
on behalf of any other person, firm or corporation, directly or indirectly
solicit or attempt to solicit away from the Company any of its officers or
employees or offer employment to any person who is an officer or employee of the
Company; provided, however, that a general advertisement to which an employee of
the Company responds shall in no event be deemed to result in a breach of this
Section 11(b). Executive also agrees not to harass or disparage the Company or
its employees, clients, directors or agents.
(c)Survival of Provisions. The provisions of this Section 11 shall survive the
termination or expiration of the Executive’s employment with the Company and
shall be fully enforceable thereafter. If it is determined by a court of
competent jurisdiction in any state that any restriction in this Section 11 is
excessive in duration or scope or is unreasonable or unenforceable under the
laws of that state, it is the intention of the parties that such restriction may
be modified or amended by the court to render it enforceable to the maximum
extent permitted by the law of that state.


- 11 -





--------------------------------------------------------------------------------




12.Dispute Resolution.
(a)To ensure the timely and economical resolution of disputes that arise in
connection with this Agreement, Executive and the Company agree that any and all
disputes, claims, or causes of action arising from or relating to the
enforcement, breach, performance or interpretation of this Agreement,
Executive’s employment, or the termination of Executive’s employment, shall be
resolved to the fullest extent permitted by law by final, binding and
confidential arbitration, by a single neutral arbitrator, in DuPage County,
Illinois, conducted by the American Arbitration Association. (“AAA”) under its
rules for arbitration of employment disputes. By agreeing to this arbitration
procedure, both Executive and the Company waive the right to resolve any such
dispute through a trial by jury or judge or administrative proceeding. The
arbitrator shall: (i) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; and (ii) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to award any or all remedies that Executive
or the Company would be entitled to seek in a court of law. Each party shall
bear its own respective attorney fees and all other costs, unless provided by
law and awarded by the arbitrator; provided, however, that the Company shall pay
all AAA arbitration fees in excess of the amount of court fees that would be
required if the dispute were decided in a court of law. Nothing in this
Agreement is intended to prevent either Executive or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Notwithstanding the foregoing, Executive and the Company
each have the right to resolve any issue or dispute over intellectual property
rights by Court action instead of arbitration.
(b)Executive understands that this Agreement does not prohibit Executive from
pursuing an administrative claim with a local, state or federal administrative
body such as the Department of Fair Employment and Housing, the Equal Employment
Opportunity Commission or the workers’ compensation Committee. This Agreement,
does, however, preclude Executive from pursuing court action regarding any such
claim.
(c)Executive acknowledges and agrees that Executive is executing this Agreement
voluntarily and without any duress or undue influence by the Company or anyone
else. Executive further acknowledges and agrees that Executive has carefully
read this Agreement and that Executive has asked any questions needed for
Executive to understand the terms, consequences and binding effect of this
Agreement and fully understands it, including that Executive is waiving
Executive’s right to a jury trial. Finally, Executive agrees that Executive has
been provided an opportunity to seek the advice of an attorney of Executive’s
choice before signing this Agreement.
13.Compliance with Section 409A of the Code. The parties intend that this
Agreement (and all payments and other benefits provided under this Agreement) be
exempt from the requirements of Section 409A of the Code and the regulations and
ruling issued thereunder (collectively “Section 409A”), to the maximum extent
possible, whether pursuant to the short-term deferral exception described in
Treasury Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan
exception described in Treasury Regulation Section 1.409A-1(b)


- 12 -





--------------------------------------------------------------------------------




(9)(iii), or otherwise. To the extent Section 409A is applicable to such
payments, the parties intend that this Agreement (and such payments and
benefits) comply with the deferral, payout and other limitations and
restrictions imposed under Section 409A. Notwithstanding any other provision of
this Agreement to the contrary, this Agreement shall be interpreted, operated
and administered in a manner consistent with such intentions. Without limiting
the generality of the foregoing, and notwithstanding any other provision of this
Agreement to the contrary:
(a)No amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” within the meaning of Section 409A shall be paid unless and until
Executive has incurred a “separation from service” within the meaning of
Section 409A. Furthermore, to the extent that Executive is a “specified
employee” within the meaning of Section 409A (determined using the
identification methodology selected by the Company from time to time, or if
none, the default methodology) as of the date of Executive’s separation from
service, no amount that constitutes a deferral of compensation which is payable
on account of Executive’s separation from service shall paid to Executive before
the date (the “Delayed Payment Date”) which is first day of the seventh month
after the date of Executive’s separation from service or, if earlier, the date
of Executive’s death following such separation from service. All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.
(b)Each payment made under this Agreement shall be treated as a separate payment
and the right to a series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.
(c)With regard to any provision in this Agreement that provides for
reimbursement of expenses or in-kind benefits, except for any expense,
reimbursement or in-kind benefit provided pursuant to this Agreement that does
not constitute a “deferral of compensation,” within the meaning of Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be deemed to be violated with regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect, and (iii) such payments shall be made on or before the
last day of Executive’s taxable year following the taxable year in which the
expense occurred.
(d)The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code.
However, the Company does not guarantee any particular tax effect for income
provided to Executive pursuant to this Agreement. In any event, except for the
Company’s responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, the Company shall not be responsible
for the payment of any applicable taxes on compensation paid or provided to
Executive pursuant to this Agreement.


- 13 -





--------------------------------------------------------------------------------




14.Miscellaneous Provisions.
(a)At-Will Employment. Executive acknowledges and agrees that nothing in this
Agreement shall be construed to imply that Executive’s employment is guaranteed
for any period of time. Unless stated in a written agreement signed by an
officer of the Company authorized by the Board or Committee and Executive,
Executive’s employment is at-will and either the Company or Executive may
terminate the employment relationship at any time with or without cause and with
or without notice.
(b)Unfunded Obligation. Any amounts payable to Executive pursuant to this
Agreement are unfunded obligations. The Company shall not be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations. The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder. Any investments or the creation or maintenance of any trust or any
account shall not create or constitute a trust or fiduciary relationship between
the Board or the Company and Executive, or otherwise create any vested or
beneficial interest in Executive or Executive’s creditors in any assets of the
Company.
(c)No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment or benefit contemplated by this Agreement by seeking employment
with a new employer or otherwise, nor shall any such payment or benefit be
reduced by any compensation or benefits that Executive may receive from
employment by another employer other than as provided in Section 3(d).
(d)Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
(e)Whole Agreement. This Agreement represents the entire understanding of the
parties hereto with respect to the subject matter hereof and supersede all prior
arrangements and understandings regarding same.
(f)Tax Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable taxes.
(g)Choice of Law; Venue. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Illinois without giving effect to any conflict of law principles. For purposes
of litigating any dispute that arises directly or indirectly from the
relationship of the parties pursuant to this Agreement that is not subject to
arbitration pursuant to Section 12, the parties hereby submit to and consent to
the jurisdiction of the State of Illinois and agree that such litigation shall
be conducted only in the


- 14 -





--------------------------------------------------------------------------------




courts of DuPage County, Illinois, or the federal courts of the United States
for the Northern District of Illinois, and no other courts.
(h)Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(i)Benefits Not Assignable. Except as otherwise provided herein or by law, no
right or interest of Executive under this Agreement shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any other manner, and no attempted transfer or
assignment thereof shall be effective. No right or interest of Executive under
this Agreement shall be liable for, or subject to, any obligation or liability
of Executive.
(j)Further Assurances. From time to time, at the Company’s request and without
further consideration, Executive shall execute and deliver such additional
documents and take all such further action as reasonably requested by the
Company to be necessary or desirable to make effective, in the most expeditious
manner possible, the terms of this Agreement and the Release, and to provide
adequate assurance of Executive’s due performance thereunder.
(k)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.
(l)Acknowledgment. Executive acknowledges that Executive has had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.
RETAIL PROPERTIES OF AMERICA, INC.
 
 
 
 
 
 
 
 
By:
/s/ PAULA C. MAGGIO
 
Date:
10/31/16
 
 
 
 
 
Title:
Executive Vice President, General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
/s/ STEVEN P. GRIMES
 
Date:
10/31/16



- 15 -





--------------------------------------------------------------------------------





EXHIBIT A
FORM OF
SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release (“Agreement”) is being entered
into by Retail Properties of America, Inc. (“Employer” or “Company”) and
______________ (“Employee”) (together, the “Parties”).
1.SEPARATION DATE
1.1    Employee and Employer are parties to a Retention Agreement, dated
effective as of ___________, 2016 (the “Retention Agreement”). Employee’s last
day of employment with Employer is ________________ (“Separation Date”).
2.    VALUABLE CONSIDERATION
2.1    Severance Package. Employer agrees to provide Employee with the following
payments and benefits (“Severance Package”). Employee acknowledges and agrees
that the Severance Package constitutes adequate legal consideration for the
promises and representations made by him or her in the Agreement. Receipt of the
Severance Package is contingent upon the following conditions: (i) Employee must
continue to abide by the covenants regarding confidentiality, non-solicitation
and non-disparagement described in Section 11 of the Retention Agreement, and
(ii) application of the Recoupment Policy described in Section 6 of the
Retention Agreement, the Golden Parachute Payments provision described in
Section 7 of the Retention Agreement, and the provisions regarding compliance
with Section 409A of the Internal Revenue Code described in Section 13 of the
Retention Agreement. Subject to the foregoing, Employer will pay the Severance
Payment on the sixtieth (60th) day after the Separation Date.
2.1.1.    Severance Payment. Employer agrees to pay Employee a total of
$___________, computed in accordance with Section [3(a)] [3(b)] of the Retention
Agreement, less all appropriate federal and state income and employment taxes
(“Severance Payment”).
2.1.2.    Acceleration of Vesting. The vesting of all unvested equity awards
granted to Employee that are listed on Exhibit A hereto shall become vested in
accordance with Section 3(c) of the Retention Agreement. The Performance-Based
Equity Awards (as defined in the Retention Agreement), or the portions thereof,
that are listed as such on Exhibit A will remain outstanding following the
Separation Date and will vest based on the achievement of the Performance-Based
Conditions (as defined in the Retention Agreement) of such Performance-Based
Equity Awards determined in accordance with the applicable award agreement (and
Section 5 of the Retention Agreement, if applicable) All other equity awards (or
portions thereof) made to the Employee by the Employer that were unvested
immediately prior to the Separation Date will be forfeited as of the Separation
Date.
2.1.3.    Continued Healthcare. Employer will pay the amounts described in
Section 3(d) of the Retention Agreement on the terms set forth therein.


A-1





--------------------------------------------------------------------------------




2.2    Employee acknowledges that the benefits described above are over and
above anything owed to him or her by law, contract or under the policies of
Employer, and that they are being provided to him or her expressly in exchange
for his or her entering into this Agreement.
3.    GENERAL RELEASE AND WAIVER
3.1    In consideration of Employer’s promises made within this Agreement,
Employee unconditionally, irrevocably and absolutely waives, releases and
discharges Employer, and any parent and subsidiary corporations, divisions and
affiliated corporations, partnerships or other affiliated entities of Employer,
past and present, as well as the past and present employees, officers,
directors, agents, successors and assigns of Employer (collectively, “Released
Parties”), from all claims related in any way to the transactions or occurrences
between them to date, to the fullest extent permitted by law, including, but not
limited to, Employee’s employment with Employer, the termination of Employee’s
employment with Employer, and all other losses, liabilities, claims, charges,
demands and causes of action, known or unknown, suspected or unsuspected,
arising directly or indirectly out of or in any way connected with Employee’s
employment with Employer. This release is intended to have the broadest possible
application and includes, but is not limited to, any tort, contract, common law,
constitutional or other statutory claims, including, but not limited to claims
involving intellectual property or innovations that Employee may have worked on
or come up with during the period in which he or she was being compensated by
any of the Released Parties, alleged violations of the Illinois Human Rights
Act, the Illinois Minimum Wage Law, the Illinois Wage Payment and Collection
Act, the Illinois One Day Rest in Seven Act, the Illinois Victims' Economic
Security and Safety Act, the Illinois Personnel Record Review Act, the Illinois
Worker Adjustment and Retraining Notification Act, the Illinois Right to Privacy
in the Workplace Act, the Illinois Workers' Compensation Act and any other
statute set forth in Chapter 820 or any other chapter of the Illinois Compiled
Statutes that pertains or relates to, or otherwise touches upon, the employment
relationship between Employer and Employee, Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, the Age Discrimination in Employment
Act, and all claims for attorneys’ fees, costs and expenses. Employee expressly
waives Employee’s right to recovery of any type, including damages, in any
administrative or court action, whether state or federal, and whether brought by
Employee or on Employee’s behalf, related in any way to the matters released
herein. However, this general release is not intended to bar any claims that, by
statute, may not be waived, such as claims for any challenge to the validity of
Employee’s release of claims under the Age Discrimination in Employment Act, as
set forth in this Agreement. Further, nothing in this Section 3.1 shall release
any of the Released Parties’ obligations, covenants, and agreements under this
Agreement or Employee’s rights under applicable law, the Company’s Bylaws, any
Company officer indemnity agreement to which Employee is a party or the
Company’s director and officer liability policy to seek indemnity for acts
committed, or omissions, within the course and scope of Employee’s employment
duties.
3.2    Employee acknowledges that Employee may discover facts or law different
from, or in addition to, the facts or law that Employee knows or believes to be
true with respect to the claims released in this Agreement and agrees,
nonetheless, that this Agreement and the release contained in it shall be and
remain effective in all respects notwithstanding such different or additional
facts or the discovery of them.


A-2





--------------------------------------------------------------------------------




3.3    Employee declares and represents that Employee intends this Agreement to
be complete and not subject to any claim of mistake, and that the release herein
expresses a full and complete release and Employee intends the release herein to
be final and complete.
3.4    Employee represents that, as of the date of this Agreement, he or she has
not filed any lawsuits, charges, complaints, petitions, claims or other
accusatory pleadings against Employer or any of the other Released Parties in
any court or with any governmental agency.
3.5    Employee acknowledges and agrees that the general release and waiver
clause in this Agreement is an essential and material term of the Agreement, and
that without such clause, no agreement would have been reached by the Parties.
4.    ACKNOWLEDGEMENTS BY EMPLOYEE
4.1    Employee acknowledges that he or she is subject to, and will continue to
abide by, all surviving provisions of the Retention Agreement, including,
without limitation, the covenants regarding confidentiality, non-solicitation
and non-disparagement set forth in Section 11 of the Retention Agreement (the
“Covenants”), all of which are incorporated herein by reference as if set forth
herein in their entirety. Nothing in this Agreement is intended to modify,
supersede or replace any provision, right or obligation of Employee under the
Covenants.
4.2    Employee acknowledges that he or she has been paid all wages,
commissions, incentive payments, and bonuses owed to him or her by Employer, to
date.
5.    NON-DISPARAGEMENT
5.1    Employee confirms and agrees that he or she will not make any oral or
written statements to any third party about any of the Released Parties that are
intended or reasonably likely either to disparage any of the Released Parties.
Employee acknowledges and agrees that the non-disparagement clause in this
Agreement is an essential and material term of the Agreement, and that without
such clause, no agreement would have been reached by the Parties. Additionally,
if Employee is compelled by the legal process to provide statements,
information, or testimony regarding his or her employment with any of the
Released Parties, he or she will do so in a truthful manner, and doing so is not
a breach of the terms of this Agreement.
6.    OLDER WORKERS’ BENEFIT PROTECTION ACT. This Agreement is intended to
satisfy the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C.
sec. 626(f). Employee is advised to consult with an attorney before executing
this Agreement.
6.1    Acknowledgements/Time to Consider. Employee acknowledges and agrees that
(a) Employee has read and understands the terms of this Agreement; (b) Employee
has been advised in writing to consult with an attorney before executing this
Agreement; (c) Employee has obtained and considered such legal counsel as
Employee deems necessary; (d) Employee has been given twenty-one (21) days to
consider whether or not to enter into this Agreement (although Employee may
elect not to use the full 21-day period at Employee’s option); and (e) by
signing this Agreement, Employee acknowledges that Employee does so freely,
knowingly, and voluntarily.


A-3





--------------------------------------------------------------------------------




6.2    Revocation/Effective Date. This Agreement shall not become effective or
enforceable until the eighth day after Employee signs this Agreement. In other
words, Employee may revoke Employee’s acceptance of this Agreement within seven
(7) days after the date Employee signs it. Employee’s revocation must be in
writing and received by ______________, the Company’s ______________ Officer,
2021 Spring Road, Suite 200, Oak Brook, IL 60523 by 5:00 p.m. Central Time on
the seventh day in order to be effective. If Employee does not revoke acceptance
within the seven (7) day period, Employee’s acceptance of this Agreement shall
become binding and enforceable on the eighth day (“Effective Date”). The
Severance Package shall become due and payable in accordance with Section 2
above after the Effective Date.
6.3    Preserved Rights of Employee. This Agreement does not waive or release
any rights or claims that Employee may have under the Age Discrimination in
Employment Act that arise after the execution of this Agreement. In addition,
this Agreement does not prohibit Employee from challenging the validity of this
Agreement’s waiver and release of claims under the Age Discrimination in
Employment Act.
7.    CONFIDENTIALITY/RETURN OF COMPANY PROPERTY
7.1    Employee represents and warrants that as of the Separation Date, he or
she will have returned all property belonging to Employer. Such property
includes, but is not limited to, keys, passwords, access cards, credit or phone
cards, any computer hardware or software, any products relating to Employer or
its competition, any design work, product engineering, test results, customer
information, pricing and cost information, financial data or information, any
vendor samples or information, management materials, including all
correspondence, manuals, letters, notes, notebooks, data report programs, plan
proposals, and other confidential, proprietary and/or trade secret information,
regardless of whether the information is in written, printed, electronic, or
other form and regardless of whether it was written or compiled by Employee or
other persons, as well as any and all other property that comprises property
owned by Employer. Employee agrees that he or she will not retain any originals
or copies of any Employer property, whether prepared or created by Employee or
otherwise coming into Employee’s possession or control in the course of his or
her employment with Employer. Employee agrees to keep the terms of the Agreement
confidential between him or her and Employer, except that he or she may tell his
or her immediate family and attorney or accountant, if any, as needed, but in no
event should he or she discuss the Agreement or its terms with any current or
prospective employee of Employer. Notwithstanding the foregoing, Executive
understands that pursuant to the Defend Trade Secrets Act of 2016, Executive
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition, nothing in this Agreement shall be interpreted or
applied to prohibit Executive from making any good faith report to any
governmental agency or other governmental entity concerning any acts or
omissions that Executive may believe to constitute a possible violation of
federal or state law or making other disclosures that are protected under the
whistleblower provisions of applicable federal or state law or regulation.
Further, this Agreement does not limit your ability to communicate with any


A-4





--------------------------------------------------------------------------------




government agency or otherwise participate in any investigation or proceeding
that may be conducted by any government agency, including providing documents or
other information, without notice to the Company nor does it limit any right you
may have to receive an award for information provided to any government
agencies.
8.    MISCELLANEOUS
8.1    The Parties agree that this Agreement, including the surviving provisions
of the Retention Agreement expressly incorporated herein by reference, set forth
the entire agreement between them and supersedes all other written or oral
understandings or contracts. This Agreement may not be modified or amended
except by a written instrument executed by both of the Parties.
8.2    The Parties agree to do all things necessary and to execute all further
documents necessary and appropriate to carry out and effectuate the terms and
purposes of this Agreement.
8.3    Each of the Parties to this Agreement represents and warrants that: (a)
no other person or entity has or has had any interest in the claims released
under this Agreement and (b) he, she or it has not assigned, transferred,
conveyed, subjected to a security interest, or otherwise encumbered or impaired
in any way any of the claims released under this Agreement.
8.4    In the event any provision of this Agreement is adjudicated to be
unenforceable in whole or in part, the Parties intend for such provision to be
modified to the extent necessary to render it enforceable, or alternatively,
excised from the Agreement without effecting the validity of the remaining
provisions of the Agreement.
8.5    By entering into this Agreement, the Released Parties make no admission
that they have engaged, or are now engaging, in any unlawful conduct. This
Agreement is not an admission of wrongdoing or liability by either Employer or
Employee and shall not be used or construed as such in any legal or
administrative proceeding.
8.6    This Agreement may be pled as a full and complete defense to, and may be
used as a basis for an injunction against, any action, suit or other proceeding
that may be prosecuted, instituted or attempted by Employee in breach hereof.
8.7    This Agreement shall be subject to and construed in accordance with the
laws of the State of Illinois. Venue shall be in DuPage County for any disputes
arising out of the interpretation or enforcement of this Agreement.
8.8    This Agreement is binding on and inures to the benefit of Employer, its
successors and assigns, and is binding on and inures to the benefit of Employee,
his or her heirs and assigns.
8.9    This Agreement may be executed in counterparts. Signatures transmitted
electronically are as effective as original signatures.
8.10    Each person signing this Agreement hereby expressly represents and
warrants that he or she is expressly authorized in law and in fact to do so
individually and/or on behalf of any entity listed herein as a signatory of this
Agreement.


A-5





--------------------------------------------------------------------------------




HAVING READ AND UNDERSTOOD THIS AGREEMENT, CONSULTED COUNSEL OR VOLUNTARILY
ELECTED NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER
WHETHER TO ENTER INTO THIS AGREEMENT, THE UNDERSIGNED HEREBY EXECUTE THIS
AGREEMENT ON THE DATES SET FORTH BELOW.
EMPLOYEE
 
RETAIL PROPERTIES OF
AMERICA, INC.
 
 
By:
 
 
 
 
 
 
Date:
 
 
Date:
 



A-6





--------------------------------------------------------------------------------




Exhibit A
Unvested Equity Awards




A-7



